Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-17 are currently pending in the instant application.  Claims 1-17 are rejected in this Office Action.
I.	Priority
The instant application claims benefit of US Provisional Application 62/851,351, filed on May 22, 2019. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant application. 

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “comprising” or “comprises” found in the limitation “A compound comprising Formula I” or the phrase “the compound comprises” renders the products indefinite as the term “comprising” and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 11-14 are rejected under 35 USC 112 1st paragraph as failing to comply with the written description requirement.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, 

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
	The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, “Written Description” Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying rd column, 3rd paragraph).  Below is such comparison.
I.	Scope of Claims (Based on Examined Subject Matter) 
	

    PNG
    media_image1.png
    92
    589
    media_image1.png
    Greyscale


II.	Scope of Disclosure
Reduction to Practice & Reduction to Structural or Chemical Formulas:  
A genus of formula I has been disclosed in the specification on page 3 and


    PNG
    media_image2.png
    159
    297
    media_image2.png
    Greyscale


species are disclosed in the instant specification pg. 3.  Namely, 

    PNG
    media_image3.png
    177
    271
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    249
    264
    media_image4.png
    Greyscale
on page 3 of the specification.


There is no other disclosure of what other types of small molecules are included in the invention.  Therefore, there is no disclosure of species (eg. by reduction to structural/chemical formulas) in addition to those reduced to practice.

Correlation between Structure and Function:
A correlation between structure and function, for the instantly claimed genus of 
compounds, is neither known in the art nor disclosed in the specification.  Thus, it is not understood what specific structures outside of the scope of the compounds of formula I will lead to compounds that have the instantly claimed activity.
	
III.	Analysis of Fulfillment of Written Description Requirement:
The structure/activity relationship (SAR) for binding and activity is elucidated upon analysis of IC50 data of multiple compounds with various types of structural modifications.  These types of studies provide insight into the structural limitations that are required for activity, ie. specific structural elements tolerated for the claimed activity.  

In conclusion:  (i) substantial structural variation possibly exists in small molecules embraced by claim 11; (ii) disclosure of species supporting genus is limited to compounds reduced to practice, which scope is not commensurate with the scope of genus/subgenus claimed; (iii) common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function, is neither disclosed in the instant application nor commonly known in the art.  Thus, the specification fails to provide adequate written description for the genus of compounds claimed as “small molecules” in claim 11 and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  
Applicants are suggested to amend claim 11 to incorporate the compound of formula I as seen in claim 12.

(Enablement)
	Claims 11-14 rejected under 35 U.S.C. 112, first paragraph.  The specification is enabling for the use of the compounds that have adequate written description which are the compounds of formula I 
    PNG
    media_image2.png
    159
    297
    media_image2.png
    Greyscale
 (see above).  not enabling for the use of compounds not supported by the disclosure.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claims.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied.  In re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2164.01(a) states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue”.  The factors are applied below to the instant claims.  
The breadth of the claims
	Compounds not supported by the disclosure (see above section 9.I and 9.II.).

The nature of the invention
The compounds are disclosed to be Cofilin inhibitors.  An alternate utility is neither disclosed in the specification nor known in the art for this genus of compounds. 

The state of the prior art/level of ordinary skill/level of predictability

    PNG
    media_image2.png
    159
    297
    media_image2.png
    Greyscale
and only one species SZ-3 has been tested to show activity as a cofilin inhibitor.


 It is not known what structural limitations are required for preservation of activity within the genus because Applicants have not provided any data for other compounds outside of the compounds of formula I.  In view of the low level of predictability one of ordinary skill would not know what structural modifications within the unrepresented genus (ie. unrepresented by the disclosure), if any, would lead to compounds that are active. 

The amount of direction provided by the inventor/existence of working examples
Direction and working examples are limited to the genus of compounds of formula (I) 
    PNG
    media_image2.png
    159
    297
    media_image2.png
    Greyscale
and not small molecules in general.   Applicants have only provided data for the species SZ-3 in in vitro data for 

The quantity of experimentation needed to make or use the invention
It is not known which of the unrepresented compounds meet the structural requirements for activity.  Thus, one of ordinary skill would not be enabled by the disclosure to make/use the claimed Cofilin inhibitors.  The amount of experimentation needed to practice the invention is undue.  Further, absent an alternate utility, one of ordinary skill would not be enabled to use the compounds within the genus that are not adequately supported in the disclosure.     
To overcome the rejection, Applicants are suggested to amend claim 11 to incorporate the compound of formula I as seen in claim 12.

IV.	Objections

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the phrase “and racemates, hydrates, solvates, stereoisomers, polymorphs and prodrugs thereof” should read “or a racemate, hydrate, solvate, polymorph or prodrug thereof”. Appropriate correction is required.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626